United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                    UNITED STATES COURT OF APPEALS
                             FIFTH CIRCUIT                     October 6, 2004

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 04-60004
                           Summary Calendar


                             YAN BING LIN,
                                                           Petitioner,

                                versus

                 JOHN ASHCROFT, U.S. ATTORNEY GENERAL,
                                                           Respondent.


                 Petition for Review from the Board of
                          Immigration Appeals
                             (A77-340-474)


Before JONES, BARKSDALE, and PRADO, Circuit Judges.

PER CURIAM:*

     Yan Bing Lin, a native and citizen of China, petitions for

review of the denial by the Board of Immigration Appeals (BIA) of

Lin’s motion for reconsideration of its decision affirming the

Immigration Judge’s (IJ) denial of Lin’s applications for asylum,

withholding of removal, and relief under the Convention Against

Torture (CAT).

     This court lacks jurisdiction to review the BIA’s decision

affirming the IJ’s denial of Lin’s applications because Lin did not

file a petition for review within 30 days from that decision.          See



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
Stone v. I.N.S., 514 U.S. 386, 395 (1995); Navarro-Miranda v.

Ashcroft, 330 F.3d 672, 676 (5th Cir. 2003).           Accordingly, Lin’s

petition challenges      only   the   BIA’s   denial   of   his   motion   for

reconsideration.   Our review is limited to whether the BIA abused

its discretion in denying that motion.          See Osuchukwu v. I.N.S.,

744 F.2d 1136, 1141 (5th Cir. 1984).

      Lin maintains the BIA failed to apply the three-prong analysis

set forth in Matter of A-S-, 21 I. & N. Dec. 1106 (BIA 1998), when

it deferred to the IJ’s credibility finding.           The BIA deferred to

the   IJ’s   credibility        determination     after     examining      the

inconsistencies    and     implausibilities       in    Lin’s     testimony,

applications, and statement to the Immigration Officer.             Further,

contrary to Lin’s contention, the BIA specifically cited Matter of

A-S- in support of its determination.         It goes without saying that

our court does not substitute its judgment for that of the BIA or

the IJ with respect to the credibility of witnesses and the

ultimate findings based on credibility determinations. See Chun v.

I.N.S., 40 F.3d 76, 78 (5th Cir. 1994).          Therefore, Lin’s having

failed to identify a legal or factual error in the BIA’s prior

decision, he has failed to demonstrate that the BIA abused its

discretion by denying his motion for reconsideration.

                                                                   DENIED




                                      2